Citation Nr: 0030706	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-15 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD), currently evaluated 
as 10 percent disabling.

3.  Entitlement to service connection for hypertension, 
claimed on a direct incurrence basis or alternatively, as 
secondary to the service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from June 1985 to 
November 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

Only the issues listed on the title page have been perfected 
on appeal to the Board, and for the reasons set forth below, 
the issues of an increased rating for the GERD disability and 
service connection for hypertension will be the subject of 
further development on remand to the RO.


FINDINGS OF FACT

1.  The appellant's headaches are currently manifested by 
complaints of migraine-type headaches, occurring frequently, 
but not shown by the evidence to result in completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

2.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture 
related to her migraine headache disability so as to require 
referral for extraschedular consideration by designated 
authority.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for the appellant's migraine headache disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 8100 (1999).

2.  Application of the extraschedular provisions for the 
migraine headache disability is not warranted.  38 C.F.R. 
§ 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months are 
rated 10 percent disabling; a 30 percent rating is warranted 
for migraine headaches with characteristic prostrating 
attacks averaging one per month over the last several months.  
38 C.F.R. Part 4, Diagnostic Code 8100 (1999).  A 50 percent 
rating for very frequent, completely prostrating and 
prolonged migraine attacks productive of severe economic 
inadaptability represents the maximum disability evaluation 
rating under code 8100.

The medical evidence of record is significant for a history of 
complaints of migraine-type headaches for the past several 
years.  A VA neurological examination conducted in connection 
with this claim in May 1999 resulted in a diagnosis of 
"[m]igraine headaches," based essentially on the appellant's 
reported history of suffering daily headaches, lasting 2-24 
hours, occurring unpredictably, relieved with rest, as 
clinical findings on examination were not remarkable for 
pertinent abnormalities.  Due to her pregnancy, the appellant 
reported that she was not taking any medications for her 
headaches at the time of this examination.  The Board observes 
that the findings reported on this examination were similar to 
prior VA compensation examinations to the extent that clinical 
examination of the appellant was essentially unremarkable as 
far as headaches were concerned.  Additional medical records 
in the file consisted of VA outpatient reports dated from July 
1998 to July 1999.  Reports dated in June 1998, November 1998 
and February 1999 reflected treatment and/or follow-up 
evaluation for complaints of vascular/migraine-type headaches.  
The report dated in February 1999 noted that she had a more 
severe-type headache approximately once every three months.

In view of the relative severity and nature of the 
appellant's headaches as shown by the medical evidence, the 
Board concludes that a preponderance of the evidence is 
against a finding that her headaches are of sufficient 
severity so as to warrant a 50 percent rating for "very 
frequent, completely prostrating and prolonged [migraine] 
attacks."  38 C.F.R. § 4.124a, Code 8100 (emphasis added).  
In the absence of any medical evidence showing either 
documented treatment for a completely prostrating attack or a 
regular pattern of in/outpatient treatment specifically for 
headaches of a more severe nature, the Board finds that her 
complaints and current treatment modalities (rest) described 
by the recent medical evidence does not reflect either an 
increased level of impairment compared to the prior medical 
evidence or a "severe" disability as contemplated by the 
schedular criteria.  In this case, there is simply no 
objective evidence showing actual treatment for completely 
prostrating attacks and as such, it is not possible to verify 
the true nature of the appellant's more disabling attacks 
that she claims occur on a frequent basis.  There is also no 
claim by the appellant or other evidence to support a finding 
that her headaches cause her severe economic inadaptability, 
regardless of the fact that no evidence actually shows that 
she has "very frequent, completely prostrating and prolonged 
attacks."  See id.  In summary, the evidence describing the 
medical treatment/evaluation of this disability in the does 
not reflect a headache disorder manifested by the above-
emphasized phrase, notwithstanding the claimed frequency of 
headaches.

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently assigned rating 
for the appellant's headache disability adequately reflects 
the level of impairment pursuant to the schedular criteria.  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that Diagnostic Code 
8100 is the most appropriate schedular criteria for the 
evaluation of the appellant's disability.  Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).

The appellant's contentions on appeal have been accorded 
careful consideration; however, the Board concludes that the 
medical findings discussed above are more probative of the 
level of disability.  It should be emphasized that the 
diagnoses and clinical findings rendered on the May 1999 VA 
examination are consistent with the appellant's medical 
history, described in detail above, and are essentially 
uncontradicted by any other recent medical evidence of 
record.  The appellant is not shown to be qualified to render 
a medical diagnosis or opinion.  Hence, her views as to the 
etiology of her pain complaints and/or the extent of 
functional impairment are specifically outweighed by the 
medical evidence of record cited above.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay assertions 
will not support a finding on questions requiring medical 
expertise or knowledge).

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against an increased rating for this disability 
above the 30 percent rating assigned, the doctrine is not for 
application. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter Court) held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this regard, the schedular evaluation in this case is not 
inadequate.  As detailed above, the evidence reflects that 
the appellant's migraine headache disability is rated 30 
percent disabling; however, it does not appear that she has 
an "exceptional or unusual" disability.  The Board finds no 
evidence of an exceptional disability picture as manifested 
by related factors such as marked interference with 
employment or frequent hospitalizations.  It is not shown by 
the evidence that she has required hospitalization since 
service discharge for this disability.  Hence, frequent 
hospitalizations are not shown.  There also is no evidence of 
record that shows she is not working or cannot work due to 
this disability.  Thus, the overall picture presented by the 
evidence in the claims folder does not reflect "marked 
interference" in employment due specifically to her headache 
disability.  In the absence of evidence that this disability 
is exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, the RO's failure to 
consider or to document its consideration of this section was 
not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

An increased rating above 30 percent for migraine headache 
disability is denied.

REMAND

The Board notes that the RO has not had the opportunity to 
apply Public Law No. 106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  Under the terms 
of the Act and Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the RO should apply the provisions of the Act to the 
claim for service connection for hypertension and to an 
increased rating for GERD.  

The appellant was previously evaluated for the GERD disability 
on a VA examination in July 1997, now over three years ago.  
She clearly is entitled to an up-to-date medical evaluation 
for this disability in light of the amended duty to assist 
legislation cited above.  The duty to assist includes the duty 
to develop the pertinent facts by conducting a medical 
examination.  38 C.F.R. § 3.159 (1999); see also Waddell v. 
Brown, 5 Vet. App. 454 (1993).  Moreover, the new examination 
ordered by this remand for the GERD disability must take into 
account the records of prior treatment so that the evaluation 
of this disability is a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The RO also should 
request the appellant's assistance in obtaining any additional 
relevant post service medical records.

The Board also finds that the issue of aggravation of the 
appellant's high blood pressure by her headaches is 
reasonably raised by her contentions, and therefore, as the 
issues of aggravation and secondary service connection are 
inextricably intertwined, the aggravation element of her 
claim should, in the interests of judicial economy, be fully 
developed and adjudicated before final appellate review by 
the Board.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (term 
"disability" as used in 38 U.S.C.A. § 1110, "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated").

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and request the names and addresses of 
any additional VA and/or private 
physicians and/or medical facilities 
where she has received medical treatment 
for her GERD symptoms as well as for 
hypertension, which have not already been 
associated with the record.  All VA 
records identified should be obtained 
pursuant to established procedures.  With 
regard to the private records, after 
securing appropriate releases from the 
appellant, attempts to secure copies of 
records pertaining to any indicated 
private physicians/institutions should be 
undertaken.  All records received in 
response to the request should be 
associated with the claims folder.  The 
RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records, which are ultimately not 
obtained, should be documented.

2.  Upon completion of the above, the RO 
should schedule the appellant for 
appropriate examination(s) to determine 
the nature and extent of impairment 
caused by her service-connected GERD 
disability.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examining physician 
in conjunction with the requested 
examination.  All appropriate diagnostic 
tests and studies deemed necessary to 
assess the severity of this disability 
should be conducted.  All pertinent 
symptomatology and medical findings 
should be reported in detail, and the 
examining physician should be 
specifically requested to proffer an 
opinion as to the specific extent and 
severity of this disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the condition.  The copy of the 
examination report and all completed test 
reports should thereafter be associated 
with the claims folder.

3.  In addition, the RO should schedule 
the appellant for appropriate 
examination(s) to address the nature and 
etiology of the hypertension disorder for 
which service connection is being sought.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner in connection 
with the examination.  All necessary 
tests and studies should be conducted, 
and in conjunction with a thorough review 
of the evidence in the claims folder, and 
with the clinical findings noted on 
examination, the examining physician 
should determine whether the appellant 
has a hypertensive disorder, and if so, 
render opinions addressing whether it is 
at least as likely as not that any 
current disability for the disorders 
claimed was incurred in or aggravated 
during the appellant's active duty 
military service, or alternatively, 
whether it is at least as likely as not 
that any diagnosed hypertensive disorder 
is proximately caused or aggravated by 
the service-connected migraine headaches 
disability (to include consideration of 
secondary causation due to the 
medications prescribed and taken for this 
disability over the years), or is 
proximately due to or aggravated by some 
other service-connected disability.  If 
it is believed that any diagnosed 
hypertensive disorder is aggravated by a 
service-connected disability, then the 
degree of aggravation should be assessed.  
The physician also should discuss any 
other affirmative evidence that would 
indicate that the appellant is not 
suffering from a hypertensive disorder.  
The physician must fully consider the 
appellant's service medical records and 
all post service medical evidence, with 
the purpose of reconciling the 
chronological and etiological questions 
that exist.  Detailed reasons and bases 
for all diagnoses and opinions reached 
should be provided.  The report of 
examination, including reports of all 
completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

4.  The RO should take any other action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

5.  After completion of the above, the RO 
should readjudicate the issues remaining 
on appeal (increased rating for the GERD 
disability and service connection for 
hypertension), with consideration given 
to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
REMAND.  The readjudication of these 
issues must be on the merits as the well-
grounded claim requirement is no longer 
part of the statutory scheme governing 
veterans benefits.  In addition, the 
alternative theory of entitlement to 
service connection for hypertension on 
the secondary/aggravation basis must be 
addressed by the RO within the analytical 
framework set forth in Allen, as alluded 
to above in this remand.  The RO should 
also carefully consider the benefit of 
the doubt rule as to each issue, and in 
this regard, if the evidence is not in 
equipoise the RO should explain why.  
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 8 -


